Order entered October 3, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00101-CR

                              NATALIO JUAREZ, JR., Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F13-30483-Y

                                            ORDER
       The Court REINSTATES the appeal.

       On July 23, 2014, we denied court reporter Sharon Hazlewood’s second request for an

extension of time to file the reporter’s record and ordered the trial court to make findings. We

ADOPT the findings that: (1) appellant desires to pursue the appeal; (2) appellant is indigent

and represented by court-appointed counsel; (3) counsel timely requested the reporter’s record;

(4) Ms. Hazlewood determined she did not record the proceedings on January 15, 2014, but she

was able to locate a logbook that indicated Peri Wood was probably the court reporter who

recorded the proceedings; and (5) Ms. Hazlewood and Ms. Wood need thirty days from the

October 1, 2014 findings to file the reporter’s record.
          We ORDER Sharon Hazlewood, as official court reporter of the Criminal District Court

No. 7, to coordinate with Peri Wood and all other court reporters who recorded proceedings in

this case, to file the complete record, including exhibits by WEDNESDAY, NOVEMBER 5,

2014. Because the record is already several months overdue, no further extensions will be

granted. If the record is not filed by the date specified, the Court will order that Sharon

Hazlewood and Peri Wood not sit as court reporters until the complete record is filed in this

appeal.

          We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; the Honorable

Jennifer Balido, Presiding Judge, 291st Judicial District Court; Sharon Hazlewood, official court

reporter, Criminal District Court No. 7; Peri Wood, official court reporter, 291st Judicial District

Court; and to counsel for all parties.

                                                     /s/     LANA MYERS
                                                             JUSTICE